INDEPENDENT REGISTERED ACCOUNTING FIRM CONSENT We consent to the useof this Amendment No. 5 to the Registration Statement on Form S-1 of China Logistics Group, Inc. of our report dated May 18, 2009 and September 25, 2009 , relating to the consolidated balance sheetsof China Logistics Group, Inc. and its subsidiaries as of December 31, 2008 and 2007 and the related consolidated statements of operations and comprehensive income , stockholders' (deficit) equity and cash flows for the years ended December 31, 2008 and 2007.We also consent to the reference to us under the heading "Experts" in such Prospectus. /s/ SHERB & CO., LLP SHERB & CO., LLP Boca
